Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claim 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination an encoder, comprising: one or more analog filters configured to receive one or more analog signals, and to generate one or more filtered analog signals according to the 5one or more analog signals and a first frequency indication signal; one or more analog-to-digital converters configured to generate one or more digital signals according to the one or more filtered analog signals; one or more digital filters configured to generate one or more filtered digital signals according to the one or more digital signals and a second 10frequency indication signal; a dynamic offset calibration unit configured to generate a seventh signal and an eighth signal according to the one or more filtered digital signals and a period indication signal; a position detection unit configured to generate a position information 15according to the seventh signal and the eighth signal; and a frequency generation module configured to generate the first frequency indication signal, the second frequency indication signal and the period indication signal according to an input signal, which is one of the filtered analog signals or one of the digital signals in combination with all other elements in claim 1.

Regarding claims 2-10, the claims are allowed as they further limit allowed claim 1.

Regarding claim 11, the prior art of record does not teach alone or in combination a signal processing method using an encoder, comprising: receiving one or more analog signals by one or more analog filters, and generating one or more filtered analog signals by the same according to the one or more analog signals and a first frequency indication signal; generating one or more digital signals by one or more analog-to-digital converters according to the one or more filtered analog signals; generating one or more filtered digital signals by one or more digital filters according to the one or more digital signals and a second frequency indication signal; generating a seventh signal and an eighth signal by a dynamic offset calibration unit according to the one or more filtered digital signals and a period indication signal; and generating a position information by a position detection unit according to the seventh signal and the eighth signal, wherein the first frequency indication signal and the second frequency indication signal are generated by a frequency generation module according to an input signal, which is one of the filtered analog signals or one of the digital signals in combination with all other elements in claim 11.

Regarding claims 12-22, the claims are allowed as they further limit allowed claim 11.

Shinohara US 20120197591 A1 relates to an angle detection apparatus, the first A-D converter unit receives the first signal, and performs analog-to-digital conversion of the first signal. The second A-D converter unit receives the second signal orthogonal to the first signal, and performs analog-to-digital conversion of the second signal. The first delay circuit receives a third signal outputted by the first A-D converter unit, and performs a phase adjustment of the third signal. The second delay circuit receives a fourth signal outputted by the second A-D converter unit, and performs a phase adjustment of the fourth signal. The phase detection adjustment unit monitors phases of signals outputted by the first and second delay circuits, and gives phase adjustment commands to the first and second delay circuits, when a phase shift occurs.
These are regarded as the closest prior art of record to the claimed invention and understood to individually disclose certain features of the claimed invention, taken alone or in combination do not teach or suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858